DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of 15/567,444 now U.S. Patent No. 10,835,496 which is a national stage entry of PCT/US2016/028651 filed on April 21, 2016 which claims priority from U.S. Provisional Application No. 62/150,721, filed on April 21, 2015 and U.S. Provisional Application No. 62/153,815, filed on April 28, 2015.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 28-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,835,496 in view of Cory et al. WO 2011/088126 (Provided on IDS dated October 30, 2020). 
Claims 28-50 of the instant application claims a method of treating a hepatitis delta virus (HDV) infection in a human patient comprising administering to the patient a therapeutically effective amount of an amorphous co-precipitate comprising lonafarnib or a pharmaceutically acceptable salt thereof, ritonavir or a pharmaceutically acceptable salt thereof and a co-polymer, wherein the amorphous co-precipitate is substantially free of crystalline forms.
Claims 1-18 of ‘496 claim a composition comprising an amorphous co-precipitate comprising lonafarnib or a pharmaceutically acceptable salt thereof, ritonavir or a pharmaceutically acceptable salt thereof and a co-polymer, wherein the amorphous co-precipitate is substantially free of crystalline forms.
The claims of ‘496 claim the same composition as claimed in the instant claims but do not claim using the formulation in a method of treating a hepatitis delta (HDV) infection in a human as claimed in the instant claims.
However, it would have been obvious to a person of ordinary skill in the art to use the formulation of ‘496 in a method of treating an HDV infection in a human since prior 
Thus, the cited claims of the instant application are rendered obvious over the cited claims of ‘496.

 Claims 28-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,076,512 (Provided on IDS dated October 30, 2020) in view of Hu et al. (International Journal of Pharmaceutics, 2013, 450, pages 53-62 Provided on IDS dated October 30, 2020).
Claims 28-50 of the instant application claims a method of treating a hepatitis delta virus (HDV) infection in a human patient comprising administering to the patient a therapeutically effective amount of an amorphous co-precipitate comprising lonafarnib or a pharmaceutically acceptable salt thereof, ritonavir or a pharmaceutically acceptable salt thereof and a co-polymer, wherein the amorphous co-precipitate is substantially free of crystalline forms.
Claims 1-18 of ‘512 claims a method of reducing hepatitis delta virus (HDV) viral load in a human patient with an HDV infection comprising treating the patient with lonafarnib-ritonavir co-therapy.
The claims of ‘512 do not claim an amorphous co-precipitate that is substantially free of the crystalline forms.

Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to administer the lonafarnib-ritonavir co-therapy of ‘512 as an amorphous co-precipitate that is substantially free of crystalline forms in view of the improved properties that would have been expected in view of the teachings of Hu et al.
Thus, the cited claims of the instant application are rendered obvious over the claims of ‘512.

Claims 28-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,828,283 (Provided on IDS dated November 9, 2021) in view of Hu et al. (International Journal of Pharmaceutics, 2013, 450, pages 53-62 Provided on IDS dated October 30, 2020).

Claims 1-20 of ‘283 claim a method for inducing immune reactivation in a patient infected with hepatitis delta virus (HDV) and hepatitis B virus (HBV) comprising administering lonafarnib and ritonavir co-therapy.
The claims of ‘283 do not claim an amorphous co-precipitate that is substantially free of the crystalline forms.
However, it would be within the skill of an ordinary artisan practicing the invention of ‘283 to determine the optimal form of the combination of lonafarnib and ritonavir based on forms well-known in the prior art.  Prior to the effective filing date of the instant application, preparation of amorphous solids were known in the art to improve the properties of drugs.  Hu et al. teaches amorphous solid dispersion is a revolutionary formulation intervention technology that enables in delivery of poorly water-soluble drugs (page 53).  Hu et al. teaches that amorphous solid formulations generally show faster dissolution rates and higher apparent solubility, thereby resulting in improved bioavailability (page 53).  Hu et al. teaches that the drug and the polymer are dissolved in a suitable solvent such as DMA, DMSO or DMF and dried to yield an amorphous solid (pages 54-55).

Thus, the cited claims of the instant application are rendered obvious over the claims of ‘283.

Claims 28-50 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 87-107 of copending Application No. 16/996,147 (U.S. Publication No. 2020/0375955 A1) in view of Hu et al. (International Journal of Pharmaceutics, 2013, 450, pages 53-62 Provided on IDS dated October 30, 2020).
Claims 28-50 of the instant application claims a method of treating a hepatitis delta virus (HDV) infection in a human patient comprising administering to the patient a therapeutically effective amount of an amorphous co-precipitate comprising lonafarnib or a pharmaceutically acceptable salt thereof, ritonavir or a pharmaceutically acceptable salt thereof and a co-polymer, wherein the amorphous co-precipitate is substantially free of crystalline forms.
Claims 87-107 of copending ‘147 claim a method of reducing hepatitis delta virus (HDV) viral load in a patient with an HDV infection, comprising administering a lonafarnib-ritonavir co-therapy to the patient, wherein the-lonafarnib is administered at least once per day.

However, it would be within the skill of an ordinary artisan practicing the invention of copending ‘147 to determine the optimal form of the combination of lonafarnib and ritonavir based on forms well-known in the prior art.  Prior to the effective filing date of the instant application, preparation of amorphous solids were known in the art to improve the properties of drugs.  Hu et al. teaches amorphous solid dispersion is a revolutionary formulation intervention technology that enables in delivery of poorly water-soluble drugs (page 53).  Hu et al. teaches that amorphous solid formulations generally show faster dissolution rates and higher apparent solubility, thereby resulting in improved bioavailability (page 53).  Hu et al. teaches that the drug and the polymer are dissolved in a suitable solvent such as DMA, DMSO or DMF and dried to yield an amorphous solid (pages 54-55).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to administer the lonafarnib-ritonavir co-therapy of copending ‘147 as an amorphous co-precipitate that is substantially free of crystalline forms in view of the improved properties that would have been expected in view of the teachings of Hu et al.
Thus, the cited claims of the instant application are rendered obvious over the claims of copending ‘147.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-27 are canceled.  Claims 28-50 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM